DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 5/11/2022 in which claims 1, 6, 10, 13, and 15-17 were amended.
Claims 1-3 and 6-20 are pending and presented for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Green (Reg. No. 67283) on 1 July 2022.

The application has been amended as follows: 
In claim 1, line 15, “over at least a portion of” is amended to read –over at least a portion of a top surface of–;

In claim 6, lines 18-19, “over at least a portion of” is amended to read –over at least a portion of a top surface of–;

In claim 13, line 16, “over at least a portion of” is amended to read –over at least a portion of a top surface of–;

In claim 16, line 15, “over at least a portion of” is amended to read –over at least a portion of a top surface of–.
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Green et al (US 2016/0343809), discloses a device comprising: a substrate (110) that includes an upper surface and a lower surface (Fig. 2; [0015]); an insulating layer (220) that includes an etch stop layer (220; etch stop is an intended use function; as long as the layer can be used as an etch stop layer, it will meet the intended use; as 220 is different from other layers around it, it can perform the intended use function) formed over the upper surface of the substrate (Fig. 2; [0032]); a first conductive region (128) formed over the insulating layer (Fig. 2; [0071]); an opening (opening that 142 is formed in) formed within the substrate that extends from the lower surface of the substrate, through the upper surface of the substrate, and through at least a portion the insulating layer, terminating on the first conductive region (Fig. 2); and a second conductive region (142) formed within the opening (Fig. 2; [0081]); and an active region (formed under 126) formed proximate the upper surface of the substrate and laterally adjacent the opening; a first current carrying electrode (126; [0019]) formed within the active region and coupled to the active region. Green fails to expressly disclose wherein a portion of a top surface of the insulating layer is formed over at least a portion of the first current-carrying electrode.
As to claim 6: the closest prior art, Green, discloses a device comprising: a substrate (110) that includes an upper surface and a lower surface (Fig. 2; [0015]); an insulating layer (220) that includes an etch stop layer (220; etch stop is an intended use function; as long as the layer can be used as an etch stop layer, it will meet the intended use; as 220 is different from other layers around it, it can perform the intended use function) formed over the upper surface of the substrate (Fig. 2; [0032]); wherein: the insulating layer (220) includes a first dielectric layer (Fig. 2; [0032]); the first dielectric layer (220) includes the etch stop layer (Fig. 2; [0032]); a first conductive region (128) formed over the insulating layer (Fig. 2; [0071]); an opening (opening that 142 is formed in) formed within the substrate that extends from the lower surface of the substrate, through the upper surface of the substrate, and through at least a portion the insulating layer, terminating on the first conductive region (Fig. 2); and a second conductive region (142) formed within the opening (Fig. 2; [0081]); an active region (region under 126) formed proximate the upper surface of the substrate and laterally adjacent the opening; a first current-carrying electrode (126; [0019]) formed within the active region and coupled to the active region. Green fails to expressly disclose wherein a portion of the second dielectric layer is formed over at least a portion of a top surface of the first current-carrying electrode.
As to claim 13: the closest prior art, Green, discloses a transistor device (Fig. 2) comprising: a substrate (110) that includes an upper surface and a lower surface (Fig. 2; [0015]); an insulating layer (220) that includes an etch stop layer (220; etch stop is an intended use function; as long as the layer can be used as an etch stop layer, it will meet the intended use; as 220 is different from other layers around it, it can perform the intended use function) formed over the upper surface of the substrate (Fig. 2; [0032]); a first conductive region (128) formed over the insulating layer (Fig. 2; [0071]); an opening (opening that 142 is formed in) formed within the substrate that extends from the lower surface of the substrate, through the upper surface of the substrate, and through at least a portion the insulating layer, terminating on the first conductive region (128) formed over the insulating layer (Fig. 2); a second conductive region (142) formed within the opening (Fig. 2; [0081]); an active region (114) formed proximate the upper surface of the substrate and laterally adjacent the opening (Fig. 2; [0017]); a first current-carrying electrode (122) formed within the active region and coupled to the active region (Fig. 2; [0019]); a second current-carrying electrode (124) formed within the active region, laterally adjacent the first current-carrying electrode, and coupled to the active region (Fig. 2; [0019]); and a control electrode (126) formed over the substrate and coupled to the active region between the first current-carrying electrode and the second current-carrying electrode (Fig. 2; [0019]). Green fails to expressly disclose wherein a portion of the insulating layer is formed over at least a portion of a top surface of the second current-carrying electrode.
As to claim 16: the closest prior art, Green, discloses a method of forming a device, the method comprising: forming a substrate (110) that includes an upper surface and a lower surface (Fig. 2; [0015]); forming an insulating layer (220) that includes an etch stop layer (220; 220 is the same material as that claimed and can perform the same function as that used in the method as the same materials will produce the same results) formed over the upper surface of the substrate (Fig. 2; [0032]); forming a first conductive region (128) formed over the insulating layer (Fig. 2; [0071]); forming an opening (opening that 142 is formed in) formed within the substrate that extends from the lower surface of the substrate, through the upper surface of the substrate, and through at least a portion the insulating layer, terminating on the first conductive region (Fig. 2); and forming a second conductive region (142) formed within the opening (Fig. 2; [0081]); forming an active region (region under 126) formed proximate the upper surface of the substrate and laterally adjacent the opening; forming a first current-carrying electrode (126; [0019]) formed within the active region and coupled to the active region. Green fails to expressly disclose wherein a portion of the second dielectric layer is formed over a top surface of the first current-carrying electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/           Primary Examiner, Art Unit 2813